     Case 2:20-cv-00738-ECM-SMD Document 7 Filed 03/10/21 Page 1 of 1




                   IN THE DISTRICT COURT OF THE UNITED STATES
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

NATHAN THEORTHELI THIGPEN,                       )
# 191396,                                        )
                                                 )
      Plaintiff,                                 )
                                                 )
      v.                                         )   CIVIL ACT. NO. 2:20-cv-738-ECM
                                                 )                (WO)
KAY IVEY, et al.,                                )
                                                 )
      Defendants.                                )

                                    OPINION and ORDER

       On February 4, 2021, the Magistrate Judge entered a Recommendation (doc. 6)

to which no timely objections have been filed. After an independent review of the file

and upon consideration of the Recommendation, it is

       ORDERED that the Recommendation of the Magistrate Judge is ADOPTED,

and this case is DISMISSED without prejudice for the Plaintiff’s failure to pay the

partial filing fee in accordance with the orders of this Court.

      A separate Final Judgment will be entered.

      Done this 10th day of March, 2021.


                                         /s/ Emily C. Marks
                                   EMILY C. MARKS
                                   CHIEF UNITED STATES DISTRICT JUDGE
